©S6-/f
                                 ELECTRONIC RECORD




COA#       05-14-01546-CR                         OFFENSE:        29.03


           Troy Lee Perkins v. The State of
STYLE:     Texas                                  COUNTY:         Dallas

COA DISPOSITION:        DISMISSED                 TRIAL COURT:    282nd Judicial District Court


DATE:12/10/2014                     Publish: NO   TC CASE #:      F-0771970-S




                         IN THE COURT OF CRIMINAL APPEALS
                                                                                oefe -is
          Troy Lee Perkins v. The State of
STYLE:    Texas                                        CCA#:

         ?kO SE.                      Petition         CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                    DATE:

         ^ZftJSFb'                                     JUDGE:

DATE:       O^lyl^/r                                   SIGNED:                            PC:

JUDGE:            /^ UslAa^-                           PUBLISH:                          DNP:




                                                                                          MOTION FOR

                                                    REHEARING IN CCA IS:

                                                    JUDGE:




                                                                              ELECTRONIC RECORD